Citation Nr: 0023221	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the veteran's service-
connected right knee disorder.  

2. Entitlement to service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected 
right knee disorder. 

3. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
September 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1998 rating decision 
in which the RO denied the veteran's claims for service 
connection for right and left hip disorders (bilateral), as 
well as a low back disorder, all claimed as secondary to the 
veteran's service-connected right knee disorder.  The veteran 
filed an NOD in February 1999, and the RO issued an SOC the 
following month.  The veteran filed a substantive appeal in 
April 1999.  In May 1999, the veteran testified before a 
Hearing Officer at the VARO in Pittsburgh.  An SSOC was 
issued in June 1999.  

The Board notes that the issues of an increased rating for 
the veteran's service-connected right knee disorder and 
service connection for a low back disorder will be discussed 
in the Remand section of this decision.  

Furthermore, the Board is cognizant that evidence was 
submitted by the veteran to the Board after the 90-day period 
allowed for submission of additional evidence after 
certification of his appeal.  See 38 C.F.R. § 20.1304 (1999).  
Under this provision, for the submission of additional 
evidence after the 90-day period, the veteran must 
demonstrate on motion that there is good cause for the delay.  
Good cause includes the discovery of evidence that was not 
available prior to the expiration of the period.  If good 
cause is shown, any pertinent evidence submitted by the 
appellant or his representative will be accepted.  In this 
instance, the veteran's representative, in a Written Brief 
Presentation dated in June 2000, filed a motion, contending 
that there was good cause for the delay in the submission of 
the additional evidence.  On further consideration, the Board 
finds that good cause has been shown, and the additional 
evidence submitted by the veteran has been accepted.  
Furthermore, the veteran additionally waived his procedural 
right of first review of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not document the veteran's 
treatment for bilateral hip or low back pain.  

3. VA radiographic studies have revealed osteoarthritic 
changes in both the veteran's hips and lumbosacral spine.  

4. On VA examination in January 1998, the examiner opined 
that there was no relationship between the veteran's hip 
and low back disorders and his right knee disability.  

5. There is lack of competent medical evidence of record 
relating the veteran's bilateral hip pain to his service-
connected right knee disorder.  

6. A medical report, dated in June 2000, from William 
Schrantz, M.D., related the veteran's low back disability 
to his chronic limp secondary to his right knee 
disability.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral hip disorder, either on 
a direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

2. The veteran has submitted a well-grounded claim for 
service connection for a low back disorder, claimed as 
secondary to his service-connected right knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints, diagnoses, or treatment for bilateral hip 
or back pain.  

In March 1977, the veteran was service connected for a right 
knee disorder.  The disorder was determined to be 10 percent 
disabling, with an effective date from February 1977.  In a 
September 1990 rating decision, the veteran's disability 
rating for his right knee was increased from 10 percent to 20 
percent, with an effective date from February 1990.  

Thereafter, in March 1997, the veteran filed a claim for an 
increased rating for his right knee disability, as well as 
claims for secondary service connection for a bilateral hip 
disorder and low back disorder.  By way of history, the 
claims file prior to this date reflects a number of VA 
Medical Center (VAMC) Erie medical records, dated from 
February 1977 to June 1991; as well as records from Robert 
Schmidt, M.D., dated from September 1983 to October 1989.  In 
addition, the veteran underwent a number of medical 
examinations for VA purposes, these dated from March 1977 to 
October 1991.  In particular, during the October 1991 
examination, the examiner reported that the veteran's medial 
joint space in the right knee was slightly narrower than his 
lateral joint space, in addition to sclerosis of the tibial 
plateau on the medial side with no osteophyte formation.  The 
examiner also reported that the veteran had undergone three 
surgeries, and that he appeared to have had a total medial 
meniscectomy, which as he became older would likely result in 
degenerative arthritis.   

In May 1997, the veteran was again medically examined for VA 
purposes.  He complained of constant pain in his right knee, 
and that the joint was unstable.  The veteran additionally 
reported wearing a locked knee orthosis at work.  
Additionally, the veteran reported occasional aching and 
stiffness in his hips.  On clinical evaluation, there was no 
swelling or malalignment of the right knee.  There was a lack 
of 10 degrees of extension, with 90 degrees of allowable 
flexion.  Additionally, there was slight laxity of the medial 
collateral ligament, with considerable crepitation with knee 
motion.  Radiographic studies revealed minimal degenerative 
changes and no acute abnormalities of either knee, in 
addition to mild symmetric osteoarthritic changes of both 
hips.  The examiner's impression was degenerative arthritis, 
post medial meniscectomy of the right knee.  

Additionally, the veteran also underwent a VA spinal 
examination.  He reported no specific back trauma, and that 
he occasionally felt a kink in his back.  On clinical 
evaluation, there were no gross abnormal curvatures, no spine 
tenderness, no loss of motion, and no apparent discomfort on 
motion.  A radiographic study revealed slight degenerative 
osteophytosis but without acute abnormality, in addition to 
minimal, if any, intervertebral disc space narrowing.  The 
examiner's diagnosis was mild degenerative arthritis.  

In October 1997, the RO received a VAMC Erie progress note, 
dated in September 1997.  The note reflected the veteran's 
complaints of right knee pain, with occasional swelling, 
popping, locking and instability.  On clinical evaluation, 
the right knee evidenced a full range of motion, and was 
found stable.  In addition, very mild degenerative joint 
disease was noted.  

In November 1997, the veteran testified before a Hearing 
Officer at the VARO in Pittsburgh.  He reported that his 
right knee was extremely stiff in the morning, and sometimes 
swollen, depending on how active he had been the day before.  
The veteran also indicated that he wore a brace on his right 
knee, and that he took Motrin.  In addition, he testified 
that he would use a heating pad on the knee when he returned 
home from work, and that he used leg weights in an attempt to 
strengthen his knee.  

In January 1998, the veteran was medically examined for VA 
purposes.  He reported pain in his right knee with occasional 
swelling.  On clinical evaluation of the right knee, the 
examiner found no swelling or keloid present.  Range of 
motion was from 0 to 100 degrees, with some stiffness and 
crepitation on motion, and no instability.  The examiner's 
impression was post-excision medial meniscus right knee with 
subsequent arthritic changes.  On clinical evaluation of the 
veteran's hips, there was stiffness in motion, without 
tenderness.  There were no contractures or tenderness, with 
some limitation of external rotation and abduction 
bilaterally.  The examiner's impression was degenerative 
arthritic changes in both hips.  It was additionally opined 
that the veteran's problems with his hips and back were not 
due to his right knee disability, but the result of normal 
wear and tear.  

In addition, the veteran also underwent a VA spinal 
examination.  He reported that in the last three to four 
years, he had experienced the onset of pain and stiffness in 
his low back, with no specific trauma.  On clinical 
evaluation, there were no abnormal curvatures, no muscle 
spasm, and no spine or paravertebral tenderness.  The veteran 
was able to flex to 90 degrees, extend to 20 degrees, and 
lateral bend to 20 degrees.  There was stiffness on motion 
and slight discomfort.  The examiner's impression was mild 
degenerative arthritic changes in the lumbar spine.  

In March 1998, the RO received a VAMC Erie "Statement of 
Patient's Treatment", dated in February 1998, which 
reflected that the veteran had undergone an arthroscopy of 
his right knee that same month, February 1998.  

In May 1998, the RO received VAMC Erie medical records, dated 
from September 1997 to March 1998.  In particular, a February 
1998 operation report noted the veteran undergoing an 
arthroplasty and chondroplasty of the right knee.  It was 
found that there were degenerative changes involving the 
medial femoral condyle as well as the patella.  Chondroplasty 
of both areas was reported to have been done.  

In May 1999, the veteran testified before a Hearing Officer 
at the VARO Pittsburgh.  He reported that when he walked, he 
would lean to his left side, and that in this way he threw 
his whole spine out of alignment.  The veteran testified that 
he had been walking this way since 1969, and that he used a 
cane in some instances, as well as a knee brace.  He also 
testified that he had never injured his back.  In addition, 
the veteran stated that he had chronic pain in his hips as 
well as his back, which he described as a locking up-type of 
pain.  The veteran reported that he had first begun to 
experience pain in his back and hips in 1972, with chronic 
pain having begun around 1996 and 1997.  Furthermore, the 
veteran indicated that no examiner had linked his reported 
back and hip pain to his right knee disability.  

Thereafter, following certification of the veteran's appeal 
to the Board, the veteran's representative submitted a 
Written Brief Presentation, dated in June 2000.  Additional 
evidence was also submitted with the brief, see Introduction, 
supra, which included statements and opinions from Nikita 
Tregubov, M.D., as well as William Schrantz. M.D.  Dr. 
Tregubov, in a statement dated in January 2000, indicated 
that it was possible that the veteran's back and hip pain 
were the result of his right knee disability, but to be sure, 
one needed to have an exact diagnosis with respect to back 
and hip disorders, and an opinion rendered by an orthopedic 
specialist.  Dr. Tregubov concluded that there was no doubt 
that the increased weight on the veteran's left leg could 
result in back and hip disorders.  Dr. Schrantz, in a 
progress note, dated in May 2000, noted that the veteran 
complained of chronic back pain, with stiffness, especially 
in the morning.  On clinical evaluation, the veteran 
ambulated with a right antalgic gait.  He pinpointed his back 
pain at the L5-S1 paraspinous process, which increased with 
lumbar extension more so than with flexion.  Radiographic 
studies of the lumbar spine revealed some facet trophism, but 
were otherwise unremarkable.  Dr. Schrantz's diagnosis was 
chronic low back pain, discogenic versus facet.  

In addition, in a June 2000 statement, Dr. Schrantz reported 
that the veteran had undergone an MRI (magnetic resonance 
imaging) scan, which had revealed second level degenerative 
disc disease.  He indicated that the veteran ambulated with 
an antalgic gait because of a right knee disability.  Dr. 
Schrantz indicated that an abnormal gait was well known to 
cause and exacerbate low lumbar spine degenerative problems.  
He further indicated that the veteran's back pain in all 
likelihood was an inevitable consequence of that chronic 
limp.  Furthermore, even if the disc disease were to have 
occurred without the limp, the veteran's back pain symptoms 
had been magnified by his unavoidable abnormal gait.  

II.  Analysis

a.  Service Connection

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted a 
well-grounded claim for service connection for a bilateral 
hip disorder, as secondary to his service-connected right 
knee disability.  In reaching this conclusion, the Board 
notes that a review of the veteran's service medical records 
does not reflect treatment for a hip disorder.  The veteran 
has specifically contended that his current hip pain, noted 
on VA examination in January 1998 as degenerative arthritis, 
is due to an abnormal gait resulting from his right knee 
disability.  During the VA examination, an examiner opined 
that the veteran's bilateral hip disorder was not related to 
his right knee disability, but due to general wear and tear 
of the joints.  During his personal hearing in May 1999, the 
veteran testified that no doctor had opined that his hip pain 
was related to his right knee disability.  In January 2000, 
Dr. Tregubov noted that it was possible that the veteran's 
right knee disability could be causing his hip pain, but more 
definitive testing would need to be done before an opinion 
could be rendered.  Other than Dr. Tregubov's statement, 
there is no other competent medical evidence of record 
relating the veteran's hip pain to service, to his service-
connected right knee disability, or that his bilateral hip 
disorder was aggravated by his right knee disability.  

Moreover, with respect to the statement from Dr. Tregubov, 
the Board notes that the Court of Appeals for Veterans Claims 
has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. 
Tregubov's statement was not predicated upon any clinical 
data or other supportive rationale.  Furthermore, he himself 
noted that before a definitive relationship could be 
established between the veteran's bilateral hip disorder and 
right knee disability, further testing needed to be 
accomplished.  Thus, given the VA examiner's opinion, and the 
lack of any other competent medical evidence relating the 
veteran's bilateral hip disorder to his service-connected 
right knee disability, the Board concludes Dr. Tregubov's 
statement lacks any sufficient probative value.  

Thus the Board finds, given the findings on VA examination, 
and the lack of any other evidence reflecting the veteran's 
bilateral hip disorder as incurred in service, or as being 
related to, or aggravated by, his service-connected right 
knee disability, that the veteran has not satisfied the 
threshold requirement for a well-grounded claim as set forth 
by the Court in Caluza, above.  Furthermore, the medical 
evidence of record does not support a finding that arthritis 
of the hips was manifested to a compensable degree within the 
one-year presumption period following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As noted 
above, the first documented finding of osteoarthritic changes 
in the veteran's hips was not until May 1997, some 28 years 
following service.  

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
service-related disabilities, the Board's decision must be 
based on competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's bilateral hip 
disorder is service-related, either on a direct basis or as 
secondary to his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a bilateral hip disorder, on a direct basis or as 
secondary to his service-connected right knee disability, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In the absence of well-grounded claims, for right and left 
hip disorders, there is no duty to assist the veteran further 
in their development, and the Board does not have 
jurisdiction to adjudicate them.  Morton, supra; Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet. App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for right and left hip disorders, either on a 
direct basis or secondary to the veteran's service-connected 
right knee disability, must be denied.  See Epps v. Gober, 
supra.

With respect to the veteran's claim for a low back disorder, 
on initial review, the Board finds there is sufficient 
evidence to establish a well-grounded claim in this case.  As 
noted above, to establish a well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible 
under the law.  Tirpak, supra.  In this respect, there is 
competent medical evidence of a current disability, the 
veteran's degenerative disc disease of the lumbar spine; and 
a nexus statement from Dr. Schrantz relating the low back 
disability to the veteran's service-connected right knee 
disability.  See Caluza, supra.

This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted based on a merits analysis of 
the claim.  


ORDER

1. Entitlement to service connection for a bilateral hip 
disorder is denied.  

2. To the extent the Board has determined that the veteran's 
claim of service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected 
right knee disability is well grounded, the appeal is 
granted.  

REMAND

With respect to his right knee disability, the veteran has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right knee 
disability is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

The RO has assigned a 20 percent evaluation for the veteran's 
right knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  

The veteran has undergone a number of surgeries on his right 
knee.  On VA examination in January 1998, in particular, the 
right knee exhibited no swelling or malalignment, range of 
motion was from 0 degrees extension to 100 degrees flexion, 
and there was some stiffness and crepitation on motion.  The 
examiner's impression was post-excision medial meniscus right 
knee with subsequent arthritic changes.  In February 1998, 
the veteran underwent an arthroplasty and chondroplasty of 
his right knee.  An operative report reflected findings of 
degenerative changes involving the medial femoral condyle as 
well as the patella.  

The veteran has additionally testified that his right knee 
exhibits stiffness in the morning, and that sometimes it 
would be swollen, depending on how active he had been the day 
before.  He has also indicated that he occasionally wears a 
knee brace on his right knee and that he takes Motrin for 
pain and swelling.  Furthermore, the veteran has testified 
that he uses a heating pad on his right knee, as well as leg 
weights in an attempt to strengthen the knee.  

The Board is cognizant that the veteran has arthritic changes 
in his right knee.  In VAOPGCPREC 23-97 (July 1, 1997), the 
General Counsel held that, when a claimant has a disability 
rating under DC 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under DC 5260 or 
DC 5261, a separate rating is available under DC 5003 or DC 
5010.  A zero percent rating under DC 5260 would require a 
showing of flexion limited to 60 degrees, and under DC 5261 a 
showing of extension limited to 5 degrees.  

Following the veteran's right knee surgery in February 1998, 
in which the arthritic changes in the right knee were 
identified, a March 1998 treatment note indicated that the 
veteran was recovering, and that at that time he lacked 15 
degrees to full extension, i.e., extension limited to 15 
degrees.  This would allow for a separate rating under DC's 
5003 or 5010.  However, given that the veteran's right knee 
on VA examination in January 1998 reflected full extension, 
the Board is unsure if the limited extension post surgery is 
a temporary condition associated with the surgical operation, 
or a permanent residual.  

Furthermore, the Board is also cognizant that in VAOPGCPREC 
9-98 (August 14, 1998), the General Counsel held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In this 
instance, the veteran has exhibited stiffness and crepitus on 
range of motion testing, although no specific finding as to 
painful motion has been made.  

Thus, the Board finds that given that the veteran may be 
eligible for a higher rating based on arthritic changes in 
his right knee, and the need for additional evaluation 
following his February 1998 arthroplasty, an additional VA 
examination should be undertaken prior to a decision with 
respect to the veteran's increased rating claim.  

As for the issue of service connection for a low back 
disorder, claimed as secondary to the veteran's service-
connected right knee disability, as noted above, the Board 
has found this claim to be well-grounded.  The record 
contains two contradictory opinions with respect to whether 
the veteran's low back disorder is secondary to his service-
connected right knee disability.  On VA examination in 
January 1998, the examiner found the veteran's osteoarthritic 
changes in his low back to be the result of normal wear and 
tear.  In June 2000, Dr. Schrantz determined that the 
veteran's right knee had in all likelihood caused the 
veteran's degenerative disc disease in the lumbar spine, and 
if not, had at least aggravated the condition. 

Thus, in this instance, given the duty to assist, and the 
conflicting medical evidence, the Board believes that the 
veteran should undergo an additional VA medical examination, 
with review by the examiner of all the evidence of record, in 
particular, the medical findings from both Dr. Schrantz and 
the VA examiner, and render an opinion as to the etiology of 
the veteran's arthritic changes in his low back.  

Accordingly, further appellate consideration will be deferred 
and the veteran's increased rating claim for a right knee 
disability, as well as for service connection for a low back 
disability, on a secondary basis, is REMANDED to the RO for 
the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his right knee and low 
back disabilities since March 1998 and 
June 2000, respectively.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such private 
treatment records, and any additional VA 
medical records not already on file which 
may exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for an 
orthopedic examination to re-evaluate the 
nature and extent of his right knee and 
low back disabilities.  Before evaluating 
the veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, with 
respect to the veteran's right knee, the 
examiner should undertake and report range 
of motion testing, whether there is pain 
on motion, and determine if the right knee 
exhibits severe subluxation or lateral 
instability.  Furthermore, the examiner 
should comment on the level of severity of 
the arthritic changes in the veteran's 
right knee.  He or she should also state 
the etiology of any pain, and whether such 
pain claimed by the veteran is supported 
by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  

3. With respect to the veteran's low back, 
the examiner should, as noted above, 
conduct an examination, setting forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In addition, the 
examiner should review the opinions of Dr. 
Schrantz and the VA examiner in 1998, and 
following a clinical evaluation and review 
of all the evidence, render an opinion as 
to the likelihood that the veteran's 
degenerative disc disease of the low back 
is secondarily related to his right knee 
disability.  Furthermore, the examiner 
should also comment on the likelihood that 
the veteran's right knee disability 
aggravated his low back disorder.   All 
opinions expressed, with respect to both 
the veteran's right knee and low back, 
should be supported by reference to 
pertinent evidence.  

4. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

